     BURSOR & FISHER, P.A.                            ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (State Bar No. 191626)         Mark E. Ellis - 127159
     Yeremey O. Krivoshey (State Bar No. 295032)      Anthony P. J. Valenti - 284542
 2   Blair E. Reed (State Bar No. 316791)             Lawrence K. Iglesias - 303700
     1990 North California Blvd., Suite 940           1425 River Park Drive, Suite 400
 3   Walnut Creek, CA 94596                           Sacramento, CA 95815
     Telephone: (925) 300-4455                        Tel: (916) 283-8820
 4   Facsimile: (925) 407-2700                        Fax: (916) 283-8821
     E-Mail: ltfisher@bursor.com                      mellis@ellislawgrp.com
 5            ykrivoshey@bursor.com                   avalenti@ellislawgrp.com
              breed@bursor.com                        liglesias@ellislawgrp.com
 6
                                                      Attorneys for Defendant
 7   BURSOR & FISHER, P.A.                            RASH CURTIS & ASSOCIATES
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13                                     UNITED STATES DISTRICT COURT

14                                  NORTHERN DISTRICT OF CALIFORNIA

15

16   SANDRA MCMILLION, JESSICA                       Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
17   Behalf of Themselves and all Others Similarly   THE PARTIES’ PROPOSED
     Situated,                                       STATEMENTS OF THE CASE
18

19                             Plaintiffs,           Date: April 12, 2019
            v.                                       Time: 9:00 a.m.
20                                                   Courtroom 1, 4th Floor
     RASH CURTIS & ASSOCIATES,
21                                                   Hon. Yvonne Gonzalez Rogers
                               Defendant.
22

23

24

25

26

27

28
     THE PARTIES’ PROPOSED STATEMENTS OF THE CASE
     CASE NO. 4:16-cv-03396-YGR
 1                              Plaintiff’s Proposed Statement of the Case
 2          This is a class action lawsuit. Plaintiff Ignacio Perez and the Class Members allege that
 3   Defendant Rash Curtis & Associates, a debt collector, called people on their cellular telephones
 4   and that Rash Curtis obtained their numbers through a process called skip tracing. Plaintiff and the
 5   Class Members allege that those calls violate the Telephone Consumer Protection Act, 47 U.S.C.
 6   sections 227 et seq. (the “TCPA”). Plaintiff and the Class Members have the burden of proving
 7   these claims.
 8          Rash Curtis denies the claims, and contends the Class Members cannot prove it violated the
 9   TCPA. The Court has already determined that Rash Curtis’ calls to Plaintiff and the Class
10   Members were made using an automatic telephone dialing system within the meaning of the
11   TCPA, and that Rash Curtis did not have consent to call Plaintiff Perez.
12          The Court has certified the following classes:
13          Skip-Trace Class 1: All persons who received a call on their cellular telephones within
14          four years of the filing of the complaint until the date that class notice is disseminated
            from Rash Curtis’ DAKCS VIC dialer and/or Global Connect dialer whose cellular
15          telephone was obtained by Rash Curtis through skip tracing.

16          Skip-Trace Class 2: All persons who received a prerecorded message or robocall on
            their cellular telephones [or] landline phones within four years of the filing of the
17          complaint until the date that class notice is disseminated from Rash Curtis whose
18          telephone number was obtained by Rash Curtis through skip tracing.

19          Non-Debtor Class 1: All persons who received a call on their cellular telephones within
            four years of the filing of the complaint until the date that class notice is disseminated
20          from Rash Curtis’ DAKCS VIC dialer and/or Global Connect dialer whose telephone
            number was obtained by Rash Curtis through skip tracing and for whom Rash Curtis
21
            never had a debt-collection account in their name.
22
            Non-Debtor Class 2: All persons who received a prerecorded message or robocall on
23          their cellular telephones [or] landline phones within four years of the filing of the
            complaint until the date that class notice is disseminated from Rash Curtis whose
24          telephone number was obtained by Rash Curtis through skip tracing and for whom Rash
            Curtis has never had a debt-collection account in their name.
25
            The Court has appointed Plaintiff Perez as the class representative of these classes and has
26
     appointed the law firm Bursor & Fisher, P.A. as counsel for the certified classes.
27

28
     THE PARTIES’ PROPOSED STATEMENTS OF THE CASE                                                          1
     CASE NO. 4:16-cv-03396-YGR
 1                              Defendant’s Proposed Statement of the Case
 2          Pursuant to the Court’s Local Rules and Standing Orders, Defendant Rash Curtis &
 3   Associates hereby submits the following statement of the case:
 4          Plaintiff Ignacio Perez alleges that Defendant Rash Curtis & Associates violated the
 5   Telephone Consumer Protection Act or TCPA by placing automatically-dialed telephone calls to his
 6   cellular telephone number without his prior express consent. Mr. Perez also claims Rash Curtis
 7   obtained his cellular telephone number through skip-tracing. Rash Curtis denies Mr. Perez’s claims
 8   and alleges that it stopped calling Mr. Perez as soon as it learned he was not Daniel Reynoso, the
 9   debtor Rash Curtis was actually trying to reach. Rash Curtis also alleges that it obtained the
10   telephone number in question from its creditor-client, Sutter General Hospital, not through skip-
11   tracing. Accordingly, Rash Curtis claims Mr. Perez is not a proper class representative as his
12   telephone number was not obtained through skip-tracing and his claims are not representative of the
13   class claims.
14          Rash Curtis also alleges a number of affirmative defenses including that its calls to Mr. Perez
15   were made in good faith, with prior express consent, and in reasonable reliance on the information
16   provided by its creditor-client, Sutter General Hospital. Rash Curtis also alleges the calls fell within
17   a “safe harbor” because Rash Curtis did not know the cell phone number provided by Sutter General
18   Hospital had been reassigned from Mr. Reynoso to Mr. Perez until Mr. Perez informed Rash Curtis
19   that it was calling the wrong person. Mr. Perez denies that any of the affirmative defenses excuse
20   Rash Curtis from liability.
21

22   Dated: March 4, 2019                          Respectfully submitted,
23                                                 BURSOR & FISHER, P.A.
24
                                                   By:     /s/ Yeremey Krivoshey
25                                                           Yeremey Krivoshey

26                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Yeremey Krivoshey (State Bar No.295032)
27                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
28
     THE PARTIES’ PROPOSED STATEMENTS OF THE CASE                                                          2
     CASE NO. 4:16-cv-03396-YGR
                                          Telephone: (925) 300-4455
 1                                        Email: ltfisher@bursor.com
                                                 ykrivoshey@bursor.com
 2

 3                                        BURSOR & FISHER, P.A.
                                          Scott A. Bursor (State Bar No. 276006)
 4                                        888 Seventh Avenue
                                          New York, NY 10019
 5                                        Telephone: (212) 989-9113
                                          Facsimile: (212) 989-9163
 6                                        E-Mail: scott@bursor.com
                                          Attorneys for Plaintiff
 7

 8   Dated: March 4, 2019                 ELLIS LAW GROUP LLP

 9                                        By: /s/ Mark E. Ellis
                                                  Mark E. Ellis
10
                                          Mark E. Ellis (State Bar No. 127159)
11                                        Anthony P.J. Valenti (State Bar No. 288164)
                                          Lawrence K. Iglesias (State Bar No. 303700)
12                                        1425 River Park Drive, Suite 400
                                          Sacramento, CA 95815
13                                        Tel: (916) 283-8820
                                          Fax: (916) 283-8821
14                                        mellis@ellislawgrp.com
                                          avalenti@ellislawgrp.com
15                                        liglesias@ellislawgrp.com
16                                        Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26

27

28
     THE PARTIES’ PROPOSED STATEMENTS OF THE CASE                                       3
     CASE NO. 4:16-cv-03396-YGR
